Jenkins, J.
1. “An attachment issued upon an affidavit administered by a clerk of the superior court is absolutely void,” and consequently can not be the basis of a judgment in attachment as against the specific property seized thereunder. Heard v. national Bank of Ill., 114 Ga. 291 (40 S. E. 266); Bruce v. Conyers, 54 Ga. 678.
2. But, though such an attachment be absolutely void, this is no ground for dismissing a declaration thereon, praying- for judgment in personam, where the declaration has been properly filed and the defendant duly cited to appear, and general appearance has been made therein. McAndrew v. Irish Am. Bank, 117 Ga. 510 (43 S. E. 858); Cincinnati, N. O. & T. P. Ry. Co. v. Pless, 3 Ga. App. 400 (60 S. E. 8).

Judgment reversed.


Broyles, P. J., and Bloodworth, J., concur.